Exhibit 10.1

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 12, 2012 by and among Graphic Packaging Holding Company, a Delaware
corporation (the “Company”), and the stockholders of the Company listed on
Schedule A to this Agreement (collectively, the “Investors”).

Background

A. The Investors own an aggregate of 254,092,303 shares of the Company’s common
stock, $0.01 par value per share ( “Common Stock”), and have agreed to transfer
a portion of those shares to the Company on the terms and conditions set forth
in this Agreement;

B. The Investors and the Company have commenced an underwritten public offering
(the “Public Offering”) of shares of Common Stock held by the Investors (the
“Underwritten Shares”);

C. The Company has proposed to repurchase up to an aggregate number of shares of
Common Stock (the “Repurchase Shares”) equal to (i) $300,000,000 divided by
(ii) the price per share to the public in the Public Offering (the “Purchase
Price”) upon the terms and conditions provided in this Agreement (the
“Repurchase”); and

D. The Company has commenced a financing transaction to obtain no less than
$300,000,000 of additional senior secured debt to finance the Repurchase and to
obtain the consent of the lenders under its senior credit facility for the
Repurchase (the “Financing Transaction”).

E. The Investors and the Company desire to condition the Repurchase on the
closing of the Public Offering and the Financing Transaction.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Repurchase.

(a) Each Investor hereby agrees, severally and not jointly, to transfer, assign,
sell, and convey 100% of its right, title, and interest in and to the number of
Repurchase Shares set forth opposite such Investor’s name on Schedule A, subject
to adjustment as provided in paragraph 4.

(b) The obligations of the Company to purchase the Repurchase Shares shall be
subject to (i) the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company, the Investors and the underwriters named
therein (the “Underwriting Agreement”) and (ii) the closing of the Financing
Transactions on terms reasonably satisfactory to the Company.



--------------------------------------------------------------------------------

(c) The closing of the sale of the Repurchase Shares (the “Closing”), as
applicable, shall take place upon the same day as the closing of the sale of the
Underwritten Shares at the offices of Alston & Bird LLP, One Atlantic Center,
1201 West Peachtree Street, Atlanta, GA 30309, or at such other time and place
as may be agreed upon by the Company and Investors holding a majority of the
aggregate number of Repurchase Shares. At the Closing, each Investor shall
deliver to the Company or as instructed by the Company duly executed stock
powers relating to those Repurchase Shares being sold by such Investor, and the
Company agrees to deliver to each Investor by wire transfer of immediately
available funds the Purchase Price multiplied by the number of Repurchase Shares
being sold by such Investor.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Investors that:

(a) The Company is a corporation duly organized and existing under the laws of
the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The compliance by the Company with this Agreement and the consummation of
the transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) violate any provision of the certificate of incorporation or
by-laws, or other organizational documents, as applicable, of the Company or its
subsidiaries or (iii) violate any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties; except, in the case of
clauses (i) and (iii), as would not reasonably be expected to have a material
adverse effect on the financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, taken as a whole, in the case of
each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
execution, delivery and performance by the Company of its obligations under this
Agreement, including the consummation by the Company of the transactions
contemplated by this Agreement, except where the failure to obtain or make any
such consent, approval, authorization, order, registration or qualification
would not reasonably be expected to have a material adverse effect on the
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole.

 

2



--------------------------------------------------------------------------------

3. Representations of the Investors. In connection with the transactions
contemplated hereby, each Investor severally and not jointly represents and
warrants to the Company that:

(a) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Investor of this Agreement and for the sale and
delivery of the Repurchase Shares to be sold by such Investor hereunder, have
been obtained; and such Investor has full right, power and authority to enter
into this Agreement and to sell, assign, transfer and deliver the Repurchase
Shares to be sold by such Investor hereunder, except for such consents,
approvals, authorizations and orders as would not impair in any material respect
the consummation of the Investors’ obligations hereunder.

(b) This Agreement has been duly authorized, executed and delivered by such
Investor and constitutes a valid and binding agreement of such Investor,
enforceable in accordance with its terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.

(c) The sale of the Repurchase Shares to be sold by such Investor hereunder and
the compliance by such Investor with all of the provisions of this Agreement and
the consummation of the transactions contemplated herein (i) will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Investor is a
party or by which such Investor is bound or to which any of the property or
assets of such Investor is subject, (ii) nor will such action result in any
violation of the provisions of (x) any organizational or similar documents
pursuant to which such Investor was formed or (y) any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over such Investor or the property of such Investor; except in the case of
clause (i) or clause (ii)(y), for such conflicts, breaches, violations or
defaults as would not impair in any material respect the consummation of such
Investor’s obligations hereunder.

(d) As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, such Investor will be the
beneficial or record holder of the Repurchase Shares with full dispositive power
thereover, and holds, and will hold, such Repurchase Shares free and clear of
all liens, encumbrances, equities or claims; and, upon delivery of such
Repurchase Shares and payment therefor pursuant hereto, assuming that the
Company has no notice of any adverse claims within the meaning of Section 8-105
of the New York Uniform Commercial Code as in effect in the State of New York
from time to time (the “UCC”), the Company will acquire a valid security
entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to such
Repurchase Shares purchased by the Company, and no action (whether framed in
conversion, replevin, constructive trust, equitable lien or other theory) based
on an adverse claim (within the meaning of Section 8-105 of the UCC) to such
security entitlement may be asserted against the Company.

 

3



--------------------------------------------------------------------------------

4. Termination.

(a) This Agreement may be terminated with respect to any Investor at any time by
the mutual written, consent of the Company and such Investor. Furthermore, this
Agreement shall automatically terminate and be of no further force and effect,
in the event that, the conditions in paragraph 1(b) of this Agreement have not
been satisfied within 10 business days after the date hereof.

(b) In the event that this Agreement is terminated as to any Investor or any
Investor defaults on the obligations of such Investor under paragraph 1 (a
“Defaulting Investor”), the number of Repurchase Shares being sold to the
Company by each remaining Investor shall be increased by a number of shares of
Common Stock equal to (x) the number of Repurchase Shares set forth opposite the
name of such Defaulting Investor on Schedule A multiplied by (y) a fraction, the
numerator of which shall equal the number of Repurchase Shares set forth
opposite the name of such remaining Investor on Schedule A and the denominator
of which shall equal the aggregate number of Repurchase Shares set forth on
Schedule A with respect to all remaining Investors.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via email
(receipt of which is confirmed) to the recipient. Such notices, demands and
other communications will be sent, in the case of the Investors, to the
addresses set forth on the signature pages to this Agreement and, in the case of
the Company, to the address indicated below:

To the Company:

Graphic Packaging Holding Company

Law Department – 9th Floor

1500 Riveredge Parkway, Suite 100

Atlanta, Georgia 30328

Attention: Stephen A. Hellrung

Email Address: steve.hellrung@graphicpkg.com

With a copy to (which shall not constitute notice):

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3449

Attention: W. Scott Ortwein

Email Address: scott.ortwein@alston.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

4



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Investors and
the Company and their respective successors and assigns.

(f) Governing Law. The Agreement will be governed by and construed in accordance
with the laws of the State of New York.

(g) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance or other injunctive relief in order to enforce, or prevent any
violations of, the provisions of this Agreement.

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and each Investor.

(i) Further Assurances. Each of the Company and the Investors shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(j) Expenses. Each of the Company and the Investors shall bear their own
expenses in connection with the drafting, negotiation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

(k) Interpretation. The definitions in this Agreement are applicable to the
singular as well as the plural forms of such terms.

[Signatures appear on following pages.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

Company: GRAPHIC PACKAGING HOLDING COMPANY By:  

/s/ Stephen A. Hellrung

Name:   Stephen A. Hellrung Title:   Senior Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

Investors: TPG Bluegrass IV — AIV 1, L.P. By:   TPG GenPar IV, L.P., its general
partner By:   TPG GenPar IV Advisors, LLC, its general partner By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President TPG Bluegrass IV — AIV 2, L.P. By:  
TPG GenPar IV, L.P., its general partner By:   TPG GenPar IV Advisors, LLC, its
general partner By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President TPG Bluegrass V — AIV 1, L.P. By:  
TPG GenPar V, L.P., its general partner By:   TPG GenPar V Advisors, LLC, its
general partner By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President TPG Bluegrass V — AIV 2, L.P. By:  
TPG GenPar V, L.P., its general partner By:   TPG GenPar V Advisors, LLC, its
general partner By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President



--------------------------------------------------------------------------------

TPG FOF V — A, L.P. By:   TPG GenPar V, L.P., its general partner By:   TPG
GenPar V Advisors, LLC, its general partner By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President TPG FOF V — B, L.P. By:   TPG GenPar
V, L.P., its general partner By:   TPG GenPar V Advisors, LLC, its general
partner By:  

/s/ Ronald Cami

Name:   Ronald Cami Title:   Vice President Address for Notices: c/o TPG
Capital, L.P. 345 California Street, Suite 3300 San Francisco, CA 94104
Attention: General Counsel with a copy to (which shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul S. Bird, Esq.



--------------------------------------------------------------------------------

Adolph Coors Jr. Trust U/A 9/12/69 Augusta Coors Collbran Trust U/A 7/5/46
Bertha Coors Munroe Trust B U/A 7/5/46 Grover C. Coors Trust U/A 8/7/52 Herman
F. Coors Trust U/A 7/5/46 Louise Coors Porter Trust U/A 7/5/46 May Kistler Coors
Trust U/A 9/24/65 By:   Adolph Coors Company LLC Trustee By:  

/s/ Jeffrey H. Coors

Name:   Jeffrey H. Coors Title:   Director Address for Notices: c/o Adolph Coors
Company LLC Coors Family Trusts 2120 Carey Avenue, Suite 412 Cheyenne, WY 82001
with a copy to (which shall not constitute notice): Long Reimer Winegar Beppler
LLP 2120 Carey Avenue, Suite 412 Cheyenne, WY 82001 Attention: Natalie K.
Winegar Adolph Coors Foundation By:  

/s/ Jeffrey H. Coors

Name:   Jeffrey H. Coors Title:   Trustee and Treasurer Address for Notices: c/o
Adolph Coors Foundation Coors Family Trusts 2120 Carey Avenue, Suite 412
Cheyenne, WY 82001



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice): Long Reimer Winegar Beppler
LLP 2120 Carey Avenue, Suite 412 Cheyenne, WY 82001 Attention: Natalie K.
Winegar with a copy to (which shall not constitute notice): Long Reimer Winegar
Beppler LLP 2120 Carey Avenue, Suite 412

Cheyenne, WY 82001

Attention: Natalie K. Winegar



--------------------------------------------------------------------------------

Clayton, Dubilier & Rice Fund V Limited

Partnership

By:   CD&R Associates V Limited Partnership, its general partner By:   CD&R
Investment Associates II, Inc., its managing general partner By:  

/s/ Theresa A. Gore

Name:   Theresa A. Gore Title:   Vice President, Treasurer &   Assistant
Secretary Address for Notices: Clayton, Dubilier & Rice Fund V Limited

Partnership

c/o Clayton, Dubilier & Rice, LLC 375 Park Avenue New York, New York 10152
Attention: Donald J. Gogel with a copy to (which shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul S. Bird, Esq.



--------------------------------------------------------------------------------

Old Town S.A. By:  

/s/ Pierre Martinet

Name:   Pierre Martinet Title:   Managing Director Address for Notices: Old Town
S.A. 22-24 Boulevard Royal L-2449 Luxembourg Attention: Mr. Pierre Martinet with
a copy to (which shall not constitute notice): Paul, Weiss, Rifkind, Wharton &
Garrison LLP 1285 Avenue of the Americas New York, New York 10019 Attention:
Toby S. Myerson



--------------------------------------------------------------------------------

SCHEDULE A

 

Investor

   Repurchase Shares  

TPG Bluegrass IV — AIV 1, L.P.

     5,323,277   

TPG Bluegrass IV — AIV 2, L.P.

     8,947,881   

TPG Bluegrass V — AIV 1, L.P.

     5,167,987   

TPG Bluegrass V — AIV 2, L.P.

     9,036,978   

TPG FOF V — A, L.P.

     37,158   

TPG FOF V — B, L.P.

     29,035   

Adolph Coors Jr. Trust

     306,547   

Augusta Coors Collbran Trust

     111,161   

Bertha Coors Munroe Trust

     124,862   

Grover C. Coors Trust

     4,811,352   

Herman F. Coors Trust

     157,105   

Louise Coors Porter Trust

     100,747   

May Kistler Coors Trust

     189,035   

Adolph Coors Foundation

     55,154   

Clayton, Dubilier & Rice Fund V Limited Partnership

     7,391,024   

Old Town S.A.

     7,391,024      

 

 

 

Total

     49,180,327   